Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 26, 2021

                                     No. 04-18-00515-CV

                     SOUTHCROSS ENERGY PARTNERS GP, LLC.,
                                   Appellant

                                              v.

Ivy GONZALEZ on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children, and the Estate
        of Jesus Gonzalez, Jr.; Amy and Jesus Gonzalez, Sr.; and Rene Elizondo,
                                       Appellees

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-16-139
                        Honorable Sandra L. Watts, Judge Presiding


                                       ORDER

        Appellees/Cross-Appellants filed a timely motion for extension of time to file a motion
for rehearing. We grant the motion. We order the motion for rehearing due April 12, 2021.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court